Citation Nr: 1738644	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

[The matter of entitlement to service connection for tinnitus is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Attorney Michael Tonder


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to July 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

On February 9, 2017, a videoconference hearing was held before the undersigned; in a signed written statement on the same date, the appellant waived the presence of his attorney.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration, and the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received.  Subsequently, the Veteran was notified that a transcript of that hearing is not available (due to a recording equipment malfunction); he was offered the opportunity for another hearing before the Board, but did not respond.  As was indicated in February 15, 2017 correspondence, the Board assumes he does not desire another hearing and will proceed based on the evidence of record.

The Veteran was previously represented in these matters by The American Legion.  See March 2012 VA Form 21-22 (appointing The American Legion without limitation of consent).  In February 2015, VA received a duly executed VA Form 21-22a which appoints attorney Michael Tonder as the Veteran's representative, limited to the issues of service connection for hearing loss and entitlement to a TDIU rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.

[A separate Board decision addresses the issue of service connection for tinnitus as the Veteran's appointment of his attorney representative is limited to the issues noted on the first page of this remand.]  


REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the VCAA.  

VA treatment records pertaining to the Veteran's hearing loss disability remain outstanding.  A November 2013 Report of General Information notes that the Veteran denied VA (and private) medical treatment for hearing loss.  Subsequently, (in a July 2014 statement) he reported that in May 2014 he was treated for "Hearing" at the Jackson, Mississippi, VA Medical Center (MC).  The most recent VA treatment record associated with the record is from May 2012.  As records of treatment the Veteran has received for hearing loss may contain pertinent information in the matter at hand, and because VA records are constructively of record, they must be secured.    
  
The claim for a TDIU rating is inextricably intertwined with the claim being remanded, and appellate consideration of that matter must be deferred pending resolution of the other remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present) records of any VA evaluations and treatment the Veteran has received for hearing loss (since May 2012), to specifically include the report of May 2014 treatment at the Jackson VAMC.   

2.  The AOJ should then review the record, arrange for any further development suggested (e.g., an addendum opinion by the August 2014 VA examiner if suggested by new records received), and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

